HLD-110 (March 2010)                                        NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                 ________________

                                         No. 10-1571
                                      ________________

                                 IN RE: TORMU E. PRALL,
                                                      Petitioner
                                      ______________

                       On Petition for a Writ of Mandamus from the
                           United States District Court for the
                                   District of New Jersey
                        (Related to D.N.J. Crim. No. 08-mj-01127)
                       _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                    March 31, 2010
            Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges.

                                 (Opinion filed; April 21, 2010)
                                       ____________

                                           OPINION
                                         ___________

PER CURIAM.

               Tormu E. Prall, an inmate in the State of New Jersey, seeks a writ of

mandamus that would compel the United States District Court for the District of New

Jersey to

               declare and take notice under F.R.E. 201 that: (a) Counts I
               and II prohibit application of [18 U.S.C.] § 1073 to the
               plaintiff; (b) no arrest warrant exists against the plaintiff in

                                                1
               Morrisville, Pennsylvania ...; and (c) police in Massachusetts
               and Rhode Island falsely charged plaintiff with crimes once
               they learned he passed through those states.

Mandamus Pet. at Prayer for Relief.

               Prall was charged in the District of New Jersey by Criminal Complaint in

August 2008 with violating 18 U.S.C. § 1073 by traveling across state lines to avoid

prosecution in Mercer County, New Jersey, on a charge of homicide. (See D.N.J. Crim.

No. 08-mj-01127.) However, on September 24, 2008, the District Court granted the

government’s motion to dismiss the Criminal Complaint and closed the case. (See id. at

docket # 3.)

               “Before a writ of mandamus may issue, a party must establish that (1) no

other adequate means exist to attain the relief he desires, (2) the party’s right to issuance

of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 130 S. Ct. 705, 710 (2010) (per curiam)

(quotation marks and punctuation omitted).

               Because the criminal proceeding in the District of New Jersey has been

dismissed, there is no basis for Prall’s mandamus request. We will deny the petition.




                                              2